Citation Nr: 1744899	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability manifested by decreased saliva production.  

2.  Entitlement to service connection for transient ischemic attacks.

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid indigestion.

5.  Entitlement to an initial compensable rating for hearing loss.

6.  Entitlement to an initial compensable rating for a thoracolumbar spine disability.  

7.  Entitlement to an initial compensable rating for a residual scar, non-Hodgkin's lymphoma status-post radiation therapy.  



REPRESENTATION

Veteran represented by:	Mary M. Long, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to August 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing before a Veterans Law Judge was held at the RO in October 2013.  The hearing transcript has been associated with the claims file.  That VLJ is no longer employed by the Board.  The VLJ who conducted a hearing must participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In December 2016, the Veteran was offered a new hearing.  The December 2016 letter notified him that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing.  A response was not received.  Thus, the Board assumes that the Veteran does not desire an additional hearing and will adjudicate the claim. 

These claims were previously before the Board in July 2015, but were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed and the matters are now properly before the Board.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled March 2016 VA examinations in conjunction with his claims for entitlement to service connection for a decreased saliva disability, transient ischemic attacks, heart disease, and GERD.

2.  The Veteran failed to report for scheduled March 2016 VA examinations in conjunction with his claims for entitlement to an initial compensable rating for a thoracolumbar spine disability and a residual scar.

2.  The Veteran's claimed decreased saliva disability, transient ischemic attacks, heart disease, and/or GERD were not manifest in service; any current decreased saliva disability, transient ischemic attacks, heart disease, and/or GERD is not otherwise etiologically related to service.

3.  The Veteran's current bilateral hearing disability manifests, at worst, by Level II hearing impairment in the right ear, and Level IV hearing impairment in the left ear.  

4.  The Veteran's thoracolumbar spine disability manifests, at worst, with flexion of 90 degrees, extension to 30 degrees, and combined range of motion of 240 degrees, with pain on movement. 

5.  The Veteran's residual scar manifest in a 4 centimeter by 0.2 centimeter scar on the right anterior neck that is not painful, inflamed, or disfiguring.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a decreased saliva disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303(a), 3.655 (2016).

2.  The criteria for service connection for transient ischemic attacks have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2016).

3.  The criteria for service connection for heart disease have not been met.    38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303(a), 3.655 (2016).

4.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303(a), 3.655 (2016).

5.  The criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.31, 4.85, Diagnostic Code 6100, 4.86 (2016).

6.  Prior to October 8, 2013, the criteria for an initial compensable rating for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

7.  As of October 8, 2013, the criteria for a 10 percent disability rating for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

8.  The criteria for an initial compensable rating for a residual scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.31, 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by July 2010 and November 2010 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.

The Veteran has been afforded an opportunity for VA examinations in connection with his claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).  The Veteran underwent a VA Examination in July 2011.  In addition, the Veteran failed to report for VA examinations scheduled in March 2016 without explanation.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim.  38 C.F.R. §  3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  

Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  As the Veteran failed to report for the March 2016 examinations and has not demonstrated good cause, the Board will decide the entitlement to service-connection and initial compensable rating claims based upon the evidence already of record.   See 38 C.F.R. § 3.655(b). 

The Veteran's claims were remanded in July 2015 so the AOJ could make all efforts to obtain any outstanding VA evaluation and/or treatment records concerning the Veteran, and schedule the Veteran for VA examinations regarding his issues of decreased saliva, transient ischemic attacks, heart disease, acid indigestion, hearing loss, thoracolumbar spine, and a residual scar.  The requested examinations were scheduled for March 2016.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

Service Connection for Decreased Saliva, Transient Ischemic Attacks, Heart Disease, and GERD 

In October 2013, the Veteran testified he currently suffers from decreased saliva, transient ischemic heart attacks, heart disease, and GERD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

In the July 2015 remand, the Board directed the AOJ to provide the Veteran with VA examinations to determine the etiology of these disabilities.  These examinations were scheduled for March 2016.  The Veteran failed to report for the required medical examinations, and offered no good cause for his failing to report.

As noted above, when a veteran fails to report for a scheduled VA medical examination, without a showing of due cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Accordingly, the Veteran's claims must be decided on the evidence of record.

At present, the probative evidence of record does not establish a nexus between the Veteran's claimed disabilities and his period of active service.  The record does not contain probative evidence indicating that either VA or private medical treatment providers have determined these disabilities were related to the Veteran's period of active service.  As noted in the July 2015 remand, medical opinions are necessary to determine the etiology of the Veteran's claimed disabilities.  Without the requested medical opinions or other supporting evidence, a nexus between the Veteran's claimed disabilities and period of active service cannot be established.  See 38 C.F.R. § 3.303.  
 
The Board acknowledges the Veteran testified that these disabilities are the direct result of radiation treatment for Non-Hodgkin's Lymphoma.  While the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
 
With regard to the specific issues in this case, whether the Veteran's claimed decreased saliva, transient ischemic heart attacks, heart disease, and/or GERD, are related to his period of active service falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's claimed disabilities requires medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the expertise, training or skills needed to make such a determination.  Although competent to describe his symptoms, he is not competent to determine the cause of his current disabilities.  As a result, the probative value of his lay assertions is low.  

The Board further acknowledges the Veteran has submitted multiple studies indicating potential after effects of irradiation therapy performed on a patient's neck and chest.  These studies propose a link between ischemic attacks and cardiac disease following radiotherapy.   The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the medical studies referenced by the Veteran are of a general nature and do not contain any information or analysis specific to the facts of the Veteran's case.   

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his claimed disabilities are etiologically related to his active service.    

The Board concludes that the preponderance of the evidence is against the claims for service connection for the Veteran's decreased saliva, transient ischemic heart attacks, heart disease, and GERD.  The benefit of the doubt rule therefore does not apply, and service connection for these disabilities is not warranted.
  
Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Given the nature of the present claims for higher initial evaluations, the Board has considered all evidence of severity since the effective date for the awards of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Initial Compensable Rating for Bilateral Hearing Loss 

The Veteran has claimed entitlement to a compensable disability evaluation for bilateral hearing loss.  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  The Veteran's bilateral hearing loss does not present as either of these exceptional patterns of hearing loss and therefore Table VIa is not for application.  

At a March 2016 VA examination the Veteran's pure tone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
65
65
55
LEFT
35
40
65
65
51.25

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  The Veteran described the functional impact of his hearing loss as greater difficulty hearing and understanding speech in a noisy environment and female voices.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the numeric designation of hearing impairment is II for right ear, and IV for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation under Diagnostic Code 6100.  

The Veteran demonstrated similar hearing examination results in July 2011.  At a July 2011 hearing examination the Veteran's pure tone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
60
60
42.5
LEFT
25
25
55
60
41.25 

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The Veteran described the functional effect of his hearing loss as having difficulty hearing others talking in standard daily situations.  Martinak, 21 Vet. App. 447.  

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the numeric designation of hearing impairment is I for right ear, and II for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation under Diagnostic Code 6100.  

As the schedular criteria for a compensable rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants a compensable evaluation.  The Veteran is capable of observing that his hearing loss has worsened over time.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran cannot show that the rating criteria for a higher rating under 38 C.F.R. § 4.85 are met.  In this case, the Veteran does not possess the level of training or expertise needed to determine whether his observed level of hearing loss is more accurately described by the 10 percent rating criteria.  

The Board finds that the most probative evidence of record does not support assigning an initial compensable evaluation for the Veteran's bilateral hearing loss.  See Fenderson, 12 Vet. App. 119 (1999).  Therefore, the preponderance of the evidence is against this claim. 38 C.F.R. § 4.3.

Initial Compensable Rating for the Thoracolumbar Spine prior to October 8, 2013  

The Veteran has claimed entitlement to an initial compensable rating for a thoracolumbar spine disability.  In a July 2016 remand, the Board required the AOJ to schedule the Veteran for a VA examination to determine the severity of his service-connected thoracolumbar disability.  The examination was scheduled for March 2016. The Veteran did not report for the VA examination, and did not offer good cause for his failing to report.  Accordingly, the Veteran's claims must be decided on the evidence of record.  38 C.F.R. § 3.655.  

Limitation of motion of the lumbosacral or cervical spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the General Rating Formula for Diseases and Injuries of the Spine (rating formula). In relevant part, under the rating formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2016).  There is no medical or lay evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

At present, the record addresses the Veteran's thoracolumbar spine disability in the July 2011 examination.  During the examination the Veteran demonstrated forward flexion of 90 degrees, extension of 30 degrees, left lateral flexion of 30 degrees, right lateral flexion of 30 degrees, left rotation of 30 degrees and right rotation of 30 degrees.  The Veteran's full range of motion was 240 degrees.  After repetitive testing the Veteran did not demonstrate any increased limitation in flexion, extension, rotation, or combined range of motion.  The examiner noted there was no pain on movement, and no additional functional limitation caused by fatigability, weakness, lack of endurance, or incoordination.  The record contains no more recent examination of the Veteran's flexion, extension, or combined range of motion.         

The record does not show that the Veteran's back disability produced neurological complications that required separate ratings.  

As the Veteran does not have painful motion or functional loss, the minimum compensable rating is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

Compensable Rating for Thoracolumbar Spine as of October 8, 2013.   

VA medical treatment notes from October 2013 note the Veteran experienced pain with lateral bending and rotation in his lower spine.  The provisions of 38 C.F.R. § 4.59 note that the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, entitling a veteran to at least the minimum compensable rating for the joint.  In his October 2013 hearing the Veteran testified that the symptoms of his thoracolumbar spine had increased since his July 2011 examination.  He stated that he had muscle spasm and cramping.  He felt like his range of motion was limited.  

Accordingly, the Board finds that the Veteran's thoracolumbar spine pain warrants a 10 percent disability evaluation.  It is clear from the Veteran's competent, credible description of his symptoms that there is painful motion of the thoracolumbar spine.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

As of October 8, 2013, entitlement to a 10 percent disability evaluation for a thoracolumbar disability is granted.   

The probative record of evidence does not justify a 20 percent disability evaluation because probative evidence of record since October 8, 2013, does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, the probative evidence of record does not show that the factors set forth in 38 C.F.R. §§ 4.40 and 4.45 cause his disability to be more closely described by the 20 percent criteria.  

The Veteran testified that he had numbness and tingling in his right leg.  However, the medical evidence does not show a diagnosis of lumbar radiculopathy.  In this case, the Veteran is not competent to self-diagnose or provide an etiology opinion as to whether he has radiculopathy due to his service-connected back disability, as he does not have the necessary training, skills, or expertise needed to make such a determination.  The record does not show that the Veteran's back disability produces neurological complications that require separate ratings.  

Entitlement to an Initial Compensable Disability Rating for a Residual Scar 

The Veteran has claimed entitlement to an initial compensable rating for a residual scar located on the right anterior neck.  In a July 2016 remand, the Board required the AOJ to schedule the Veteran for VA examinations to determine the severity of the Veteran's service-connected scar.  The examination was scheduled for March 2016.  The Veteran did not report for the VA examination, and did not offer good cause for his failing to report.  Accordingly, the Veteran's claims must be decided on the evidence of record.  38 C.F.R. § 3.655.  

The Veteran's service-connected neck scar is currently rated under Diagnostic Code 7800, which pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The Board will consider not only the criteria under currently-assigned Diagnostic Codes, but also the criteria set forth in other potentially applicable Diagnostic Codes.

Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement. 38 C.F.R. § 4.118 , Diagnostic Code 7800.  For purposes of evaluation of under 38 C.F.R. § 4.118 , the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1. VA is to consider unretouched color photographs when evaluating under these criteria.  Id. at Note 3.  

Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25  to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note 5.

The Veteran underwent a VA examination in July 2011.  The examiner noted:  

There is a scar precisely located right anterior neck. This is a linear scar. The entire scar measures 4 cm by 0.2 cm.  The scar is not painful on examination.  There is no skin breakdown or underlying tissue damage.  There is no inflammation, edema, keloid formation, disfigurement, or limitation of motion or function.  The scar does not adhere to underlying tissue and on palpation the scar is level.  The scar texture is normal with no hypopigmentation or hyperpigmentation.  The scar is not indurated or inflexible.  There is no underlying soft tissue loss or gross distortion or asymmetry. 

The Veteran's scar does not meet the criteria for a compensable rating under Diagnostic Code 7800.  Further, the scar was not painful on objective testing.  Therefore a compensable rating under Diagnostic Code 7804 is not warranted.  The scar does not cause any other disability effects and therefore Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's scar does not more closely approximate a compensable rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  


ORDER

Entitlement to service connection for a disability manifested by decreased saliva production is denied.  

Entitlement to service connection for transient ischemic attacks is denied.

Entitlement to service connection for heart disease is denied.  

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid indigestion is denied.

Entitlement to an initial compensable rating for hearing loss is denied.

Entitlement to an initial compensable rating for a thoracolumbar spine disability, prior to October 8, 2013, is denied.  

Entitlement to a 10 percent disability rating for a thoracolumbar spine disability, as of October 8, 2013, is granted.

Entitlement to an initial compensable rating for a residual scar, non-Hodgkin's lymphoma status-post radiation therapy is denied. 




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


